***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 EDWARD WERNER COOK, TRUSTEE v. GEORGE
      PURTILL, EXECUTOR (ESTATE OF
        ADELMA GRENIER SIMMONS)
                (AC 42198)
                        Elgo, Devlin and Harper, Js.

                                  Syllabus

The plaintiff, the decedent’s widower and trustee of a charitable trust formed
   by the decedent’s estate, appealed to this court from the trial court’s
   denial of his motion to open the judgment dismissing his probate appeal.
   Held that the plaintiff lacked standing to represent the trust, as he was
   not an attorney and he was not representing his own cause in his capacity
   as a trustee of the trust.
    Argued November 20, 2019—officially released February 18, 2020

                            Procedural History

  Appeal from the decree of the Probate Court for the
district of Tolland-Mansfield appointing the defendant
as guardian ad litem for the decedent’s estate, removing
the plaintiff as the executor of the estate and appointing
the defendant as successor administrator of the estate,
brought to the Superior Court in the judicial district
of Tolland, where the court, Farley, J., dismissed the
appeal and rendered judgment thereon; thereafter the
court denied the plaintiff’s motion to open the judgment
and the plaintiff appealed to this court; subsequently,
this court granted in part the defendant’s motion to dis-
miss the appeal. Appeal dismissed.
  Edward Werner Cook, self-represented, the appel-
lant (plaintiff).
  Kirk D. Tavtigian, Jr., with whom, on the brief, was
George M. Purtill, for the appellee (defendant).
                           Opinion

   PER CURIAM. The plaintiff, Edward Werner Cook,
appeals from the judgment of the trial court denying
his motion to open the judgment dismissing his probate
appeal. The plaintiff filed this appeal as the trustee of
a charitable trust, The Caprilands Foundation (founda-
tion). Because the plaintiff is not an attorney and has
appeared without counsel on behalf of a trust, we con-
clude that the plaintiff does not have the authority to
represent the trust. Accordingly, we dismiss the appeal.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. In 1998, the plaintiff
was appointed executor of the estate of his wife,
Adelma Grenier Simmons. Under her will, the plaintiff
received a life estate in his wife’s personal residence,
and the remainder of her estate was held by the founda-
tion. The plaintiff was appointed trustee and chairman
of the board of trustees for the foundation. On May
31, 2017, the Probate Court for the district of Tolland-
Mansfield appointed George Purtill as guardian ad litem
for the purpose of advising the Probate Court on the
status of the estate. On September 29, 2017, the Probate
Court, pursuant to General Statutes § 45a-242,1 removed
the plaintiff as the executor of his wife’s estate, conclud-
ing that he had failed to manage the assets of the estate
properly and that he was embroiled in several conflicts
of interest, including his positions as creditor, life ten-
ant, trustee, and executor. Thereafter, the Probate
Court appointed Purtill as successor administrator of
the estate of the plaintiff’s wife.
   On November 1, 2017, the plaintiff, in his capacity
as trustee for the foundation, filed an appeal with the
Superior Court from the decree of the Probate Court,
alleging that (1) the appointment of Purtill as guardian
ad litem was inappropriate in fact and law and was
not in accordance with standards required, and (2) the
findings and conclusions of Purtill’s report on the estate
are biased, unfounded, and deeply flawed. On May 15,
2018, the court, Farley, J., dismissed the plaintiff’s
appeal for lack of subject matter jurisdiction, conclud-
ing that the plaintiff, as trustee, was not aggrieved in
his individual capacity by his removal as executor. On
September 14, 2018, well past the period for appealing
the judgment of dismissal pursuant to General Statutes
§ 45a-186,2 the plaintiff filed a motion to open. The court,
Farley, J., denied the motion to open on October 1,
2018. The plaintiff filed this appeal on October 16, 2018,
appealing the judgment of dismissal and the denial of
the motion to open judgment.
  On October 19, 2018, the defendant, George Purtill,
as executor of the estate of Adelma Grenier Simmons,
moved to dismiss the portion of the plaintiff’s appeal
pertinent to the judgment of dismissal, on the ground
that the May 15, 2018 appeal was untimely. On Novem-
ber 15, 2018, this court granted the defendant’s motion.
Therefore, only the plaintiff’s appeal of the court’s
denial of the motion to open judgment is before us.
   It is well established in our jurisprudence that a non-
attorney does not have the authority to maintain an
appeal on behalf of a trust. ‘‘Any person who is not an
attorney is prohibited from practicing law, except that
any person may practice law, or plead in any court of
this state in his own cause. General Statutes § 51-88 (d)
(2). The authorization to appear [self-represented] is
limited to representing one’s own cause, and does not
permit individuals to appear [self-represented] in a
representative capacity.’’ (Emphasis in original; inter-
nal quotation marks omitted.) Gorelick v. Montanaro,
119 Conn. App. 785, 793, 990 A.2d 371 (2010); see also
State v. Hammer, 127 Conn. App. 448, 451 n.5, 14 A.3d
425 (2011); Expressway Associates II v. Friendly Ice
Cream Corp. of Connecticut, 34 Conn. App. 543, 546,
642 A.2d 62, cert. denied, 230 Conn. 915, 645 A.2d
1018 (1994).
  In the present case, the plaintiff, a nonattorney, filed
this appeal in his capacity as trustee of the foundation.
Because the plaintiff is not representing his ‘‘own
cause’’ in this appeal, he does not have the authority
to represent the foundation, pursuant to § 51-88.3
      The appeal is dismissed.
  1
     General Statutes § 45a-242 provides in relevant part: ‘‘The Probate Court
having jurisdiction may, upon its own motion or upon the petition of any
person interested . . . after notice and hearing, remove any fiduciary if:
(1) The fiduciary becomes incapable of executing such fiduciary’s trust,
neglects to perform the duties of such fiduciary’s trust, wastes the estate
in such fiduciary’s charge, or fails to furnish any additional or substitute
probate bond ordered by the court . . . (3) because of unfitness, unwilling-
ness or persistent failure of the fiduciary to administer the estate effectively,
the court determines that removal of the fiduciary best serves the interests
of the beneficiaries . . . .’’
   2
     General Statutes § 45a-186 provides in relevant part: ‘‘(b) Any person
aggrieved by an order, denial or decree of a Probate Court may appeal
therefrom to the Superior Court. An appeal . . . shall be filed not later than
forty-five days after the date on which the Probate Court sent the order,
denial or decree. Except as provided in sections 45a-187 and 45a-188, as
amended by this act, an appeal from an order, denial or decree in any other
matter shall be filed on or before the thirtieth day after the date on which
the Probate Court sent the order, denial or decree. The appeal period shall
be calculated from the date on which the court sent the order, denial or
decree by mail or the date on which the court transmitted the order, denial
or decree by electronic service, whichever is later.’’
   Although § 45a-186 has been amended by the legislature since the events
underlying the present case; see Public Acts 2019, No. 19-14, § 10; those
amendments have no bearing on the merits of the appeal. In the interest of
simplicity, we refer to the current revision of the statute.
   3
     General Statutes § 51-88 provides in relevant part: ‘‘(a) Unless a person
is providing legal services pursuant to statute or rule of the Superior Court,
a person who has not been admitted as an attorney under the provisions
of section 51-80 . . . shall not: (1) Practice law or appear as an attorney-
at-law for another in any court of record in this state . . . or (8) otherwise
engage in the practice of law as defined by statute or rule of the Supe-
rior Court.
                                      ***
   ‘‘(d) The provisions of this section shall not be construed as prohibiting
. . . any person from practicing law or pleading at the bar of any court of
this state in his or her own cause . . . .’’